Case 7:20-mj-00426 Document 9 Filed on 02/17/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT

United States of America

versus

Jose Francisco Guerra

Cn rn Lr rn “Or

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

Case No. 7:20-mj-00426

AMENDED NOTICE OF APPEARANCE

To the clerk of court and all parties of record, Philip T. Cowen, one of the attorneys for
Defendant Joe Francisco Guerra hereby files this amended notice of appearance in the above
referenced case. This amendment is being made for purposes of informing the court and the
Clerk’s Office that local counsel is as noted below, along with Co-Counsel. Additionally, the
Clerk’s office set up only the Hon. James G. Hurst as a notify party, leaving lead and co-counsel
out of the parties to receive notices through PACER. Lead Counsel will make all appearances, as
required. Co-counsel will make appearances when and if required to make a personal appearance
by the court. Counsel respectfully ask the clerk to add Philip T. Cowen, and the Hon. Robert
Givens, as notify parties and to set both as parties who will receive email notifications through

PACER.

Philip T. Cowen

Law Office of Philip Cowen
500 E Levy Street
Brownsville, Texas 78520
Office: 956 541 6031
Mobile: 956 203 6886
Email: ptchb@att.net

Bar number 24001933

Robert T. Givens

Givens & Johnston, PLLC
950 Echo Lane, Suite 360
Houston, Texas 77024
Office: 713 932 1540
Mobile: 713 256 3038
Email: rtg@gjatradelaw.com
Bar number 07990300

James G. Hurst
Givens & Johnston, PLLC
950 Echo Lane, Suite 360

Lead and Local Counsel

Co-Counsel

Alternate Co-Counsel
Case 7:20-mj-00426 Document 9 Filed on 02/17/20 in TXSD Page 2 of 2

Houston, Texas 77024
Office: 713 932 1540
Mobile: 713 253 1679
Email: jh@gjatradelaw.com
Bar number 24032449

Respectfully submitted by,

/s/ Philip T. Cowen
Philip T. Cowen

Bar number 24001933
Attorneys for Jose Francisco Guerra

Approved by: (\ars revrna— 4). - | y= 2-2)

J as} Francisco Guerra Date

 
